Citation Nr: 1428160	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  08-02 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana

THE ISSUES

1.  Entitlement to an increased evaluation for status post medial meniscal repair of the left knee, currently rated as 10 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the Army National Guard from November 1964 to March 1965.  Thereafter, he served on two separate periods of active duty in the United States Army, with the first period from April 1968 to February 1970 and the last period from September 1970 to December 1972, which included service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana which, inter alia, denied the Veteran's claims for a rating increased in excess of 10 percent for his service-connected left knee disability (status post medial meniscal repair) and a TDIU.  

In November 2008, the Veteran, accompanied by his then-representative, The American Legion, appeared at a hearing before a Decision Review Officer (DRO).  A transcript of this hearing has been obtained and associated with the Veteran's claims file.

In January 2012 and December of 2012, the Board remanded the case for additional development.  Thereafter, the claim for a rating increase above 10 percent for a chronic left knee disability and a TDIU were denied in an appellate decision of the Board dated June 20, 2013.  The Veteran appealed the Board's decision to the United States Court of Veterans' Claims (Court).  In March 2014, the Court granted a joint motion of the appellant and the VA Secretary to vacate the June 2013 Board decision.  The case was remanded to the Board in April 2014 for development and readjudication in compliance with the joint motion.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For the reasons discussed below, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant and his representative if further action is required on their part.


REMAND

The February 2014 joint motion of the VA Secretary and the appellant informed the Court that pertinent VA medical records relating to the Veteran's claim for an increased rating for his service-connected left knee were not considered by the Board when it rendered its June 20, 2013 appellate decision.  Specifically, the report of an April 2013 VA orthopedic examination of the left knee noted that the Veteran was "[s]een by Ortho at Indianapolis VAMC [March 6, 2013] with left knee replacement surgery discussed and pending [June 12, 2013] at Indianapolis VAMC."  At present, and at the time the Board rendered its appellate decision, the records in question from the Indianapolis VAMC, including those relating to the scheduled left total knee arthroplasty (TKA) in June 2013, were not physically associated with the Veteran's claims file or associated in the VBMS or Virtual VA electronic database.  

The Court granted the parties' joint motion to vacate the June 2013 Board decision, citing its holding in Bell v. Derwinski, 2 Vet. App. 611 (1992), that evidence that was not associated with a claimant's case file but was within the VA Secretary's control (such as VA records) and predates a Board decision could reasonably have been expected to be part of the record.  The June 2013 VA records relating to the Veteran's left TKA are therefore constructively deemed to have been before the Board at the time of its appellate decision.

The appropriate remedy to correct the defect discussed above is to remand this case to the agency of original jurisdiction for further evidentiary and procedural development, to include obtaining copies of all medical records, both VA and non-VA, which relate to the Veteran's treatment for his service-connected left knee disability since the time of the most recent VA examination in April 2013.  These records must include, but are not limited to, those pertaining to his left TKA in June 2013 at the Indianapolis, Indiana, VA Medical Center (VAMC).  Thereafter, the Veteran should be scheduled for a new VA examination to clinically evaluate the state of his service-connected left knee, status post TKA.  The examination should provide a detailed assessment of the level of functional impairment imposed by the left knee, including its effect on the Veteran's employability in the context of his employment history and vocational background.  

As the pending TDIU claim on appeal is inextricably intertwined with the left knee claim being remanded, adjudication of this issue will be held in abeyance pending the development ordered above.  See Holland v. Brown, 6 Vet. App. 443 (1994); Rice v. Shinseki, 22 Vet. App. 447 (2009).  At this juncture, in addition to his left knee disability, the Board notes that the Veteran is also service-connected for degenerative disc disease (DDD) of the lumbar spine with radiculopathy and neuropathy, right knee internal derangement, bilateral hearing loss, and tinnitus, which produce a combined rating of 60 percent under 38 C.F.R. § 4.25 (2013).  As this case is being remanded for evidentiary development, it would be opportune to provide the Veteran with the appropriate VA examination to assess the impact of his service-connected disabilities on his employability.   

Accordingly, the case is REMANDED to the AOJ for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain the names and addresses of all medical care providers, both VA and non-VA, which treated the Veteran's left knee since April 2013 (the date of the most current medical examination of his left knee). After obtaining the appropriate releases, those records not already associated with the evidence should be obtained for inclusion in the evidence.  These records should include, but are not limited to his left knee treatment in March 2013 and surgery for a left TKA in June 2013 at the Indianapolis, Indiana, VAMC.  All attempts to procure records should be documented in the file.  If records identified as relevant by the Veteran cannot be obtained, a notation to that effect should be made in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, to include providing him with the opportunity to obtain and submit those records for VA review. 

2.  Then, arrange for the Veteran to undergo an appropriate VA examination to ascertain the current nature and extent of the severity of his service-connected left knee disability.  Any indicated diagnostic tests and studies must be accomplished.  The examining clinician must review the Veteran's claims folder in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  The examining clinician should also discuss the clinical significance of the medical records obtained relating to the Veteran's treatment for his left knee, particularly the June 2013 left TKA.  

Any indicated diagnostic tests and studies must be accomplished.  In addition, 

(a)  All pertinent symptomatology and findings must be reported in detail.  The examination should objectively measure the range of motion of the Veteran's left knee in degrees on flexion and extension, and the examination report should include discussion as to whether left knee pain, weakness, or joint fatigue are limiting factors.  

Specifically, the examining clinician should note the point at which motion becomes painful, if any, on flexion and extension.  Also, the extent of any incoordination, weakened movement and excess fatigability on use should be described, as well as flare-ups or when the left knee is used repeatedly.  To the extent possible, functional impairment due to incoordination, weakened movement and excess fatigability, as well as due to flare-ups or when the left knee is used repeatedly, should be assessed in terms of additional degrees of limitation of motion.

(b)  The examining clinician must also comment upon whether the service-connected left knee disability is manifested by recurrent subluxation or lateral instability, and, if so, the clinician should objectively characterize it as being productive of slight, moderate, or severe impairment.

(c)  The examining clinician should make an objective determination as to whether the Veteran's left knee disability is manifested by frequent episodes of joint "locking," pain, and effusion into the left knee joint.  

3.  The Veteran should be scheduled for the appropriate medical examination to assess the impact of his service-connected disabilities (i.e., DDD of the lumbar spine with radiculopathy and neuropathy, left knee status post medial meniscal repair and TKA, right knee internal derangement, bilateral hearing loss, and tinnitus) on his individual employability.  The examining clinician should discuss the degree to which these disabilities, acting singly and in combination, adversely affect his individual employability in the context of his educational level, employment history, and vocational background.

The examiner(s) should provide a complete rationale for any opinion provided.  If he/she is unable to provide an opinion without resorting to speculation or conjecture, he/she should so state in his/her discussion and explain why.  The report prepared must be typed.

4.  Notify the Veteran that it is his responsibility to report for the above examination(s) and to cooperate in the development of the claim being remanded.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination(s) was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Thereafter, the claims file must be reviewed to ensure that all of the foregoing requested development has been completed.  After all appropriate evidentiary development has been completed, readjudicate the Veteran's claims of entitlement to an increased evaluation greater than 10 percent for left knee status post medial meniscal repair (to include status post left TKA, as appropriate based on the facts and evidence obtained) and entitlement to a TDIU.  If the maximum benefit sought on appeal with regard to either issue remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review, if appropriate.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

